Decree and order of the late vice chancellor of the seventh circuit reversed; and a decree directed to be entered declaring that the complainant’s mortgage is the prior lien upon the premises; that he is entitled to a preference in payment out of the proceeds of the sale of the mortgaged premises ; and that the representatives of Van Cortland have also an equitable claim upon the premises for the amount due *64on the bond and mortgage to Van Cortland. Reference to a master directed, to inquire and report the amount due to the complainant, and to the representatives of Van Cortland. Decree also to direct a sale of the premises, and for the payment to complainant of the amount reported due to him with interest and costs, out of the proceeds ; and that the residue of the proceeds of the sale be applied • to the payment of the amount reported due to the representatives of Van Cortland, with interest from date of report-; with liberty to such representatives to proceed either at law or in equity against the-defendant Wendell for the deficiency, if any.